DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/25/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note that all citations within brackets [] represent locations within the prior art references and all citations within parentheses () represent locations within the instant application.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg" and further in view of Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana”.
In regard to claim 1, Rothberg teaches “An ultrasound imaging system, comprising:” [Claim 24]; “a transducer configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject” [Claim 25, 0148]; “a processor configured to: produce ultrasound image data from received ultrasound echo signals and to supply the ultrasound image data to a trained neural network that is configured to identify […] in the ultrasound image data, and compute one or more physiological parameters from the […]” [Claim 1, Claim 3, 0006, Claim 7]; and “a display configured to display one or more of the computed physiological parameters” [0199, FIG. 4].
In regard to an ultrasound imaging system, Rothberg discloses "A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system 
In regard to a processor, Rothberg discloses "An apparatus comprising: at least one processor configured to: obtain an ultrasound image of a subject and identify at least one medical parameter of the subject at least in part by analyzing the ultrasound image using a deep learning technique" [Claim 1]. Since the processor obtains an ultrasound image it inherently received ultrasound echo signals. Additionally, Rothberg discloses "The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part by providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Therefore, the processor can produce ultrasound image data to supply to a multi-layer neural network. Additionally, since the processor can identify at least one anatomical feature of the subject, the processor, under broadest reasonable interpretation, utilizes the trained neural network to identify the location of one or more physical features in the image data. 
In regard to a trained neural network, Rothberg discloses "In some embodiments, the App may leverage state-of-the-art machine learning technology, such as deep learning. In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator" [0006]. A multi-layer neural network is an example of a deep learning technique and since the App can utilize deep learning with a trained model, the multi-layer neural network represents a trained neural network. 

In regard to a display, Rothberg discloses "The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, the physiological (i.e. medical) parameters can be displayed to the physician. 
Rothberg does not teach “to identify an endocardial border” or that the computation of one or more physiological parameters is based on the “endocardial border”.
Feng teaches “to identify an endocardial border” [Claim 18, 0088, 0027] and that the computation of one or more physiological parameters is based on the “endocardial border” [0068, 0070].
In regard to the neural network being trained to identify an endocardial border, Feng discloses “a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.
In regard to computing one or more physiological parameters based on the endocardial border, Feng discloses “In act 40, one or more measurements are performed. The measurements rely on the locations determined for the structure. […] Any parameter may be calculated, such as distance, circumference, volume, change, velocity, acceleration, or other anatomy parameter” [0068]. In this case, since the processor 12 can identify the endocardial border (i.e. the structure) and the processor can perform one or more measurements of parameters, under broadest reasonable interpretation one or more physiological parameters can be computed from the endocardial border. Furthermore, Feng discloses “Other measurement values may be calculated. For example, one or more distances are used in estimating a volume, such as LV (i.e. left ventricle) end diastolic volume (LVEDV), and LV end systolic volume (LVESV). The difference in volume is determined as the LV ejection fraction (LVEF)” [0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements and calculations to be performed such as ejection fraction. This parameter represents the stroke volume (i.e. the volume of blood ejected from the left ventricle during heart contraction or the difference between the LVEDV and the LVESV) divided by the LVEDV. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which may require an intervention. Combining the prior art elements according to known techniques would yield the predictable result of computing physiological parameters of the heart which can indicate its functionality. 
The combination of Rothberg and Feng does not teach that the processor is configured to “receive signal from a respiration sensor and ignore ultrasound imaging data if the imaging data are obtained when the respiration sensor indicated that the subject is breathing”.
Chalana teaches that the processor is configured to “receive signal from a respiration sensor and ignore ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing” [0087, 0086].
In regard to receiving a signal from a respiration sensor, Chalana discloses “A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under 
In regard to and ignoring ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing, Chalana discloses “A motion sensor (not shown) in a transceiver 10 detects whether or not a patient breathes and should therefore ignore the ultrasound data being collected at the time due to errors in registering the 3-dimensional scan lines with each other” [0086]. As established previously, the motion sensor constitutes a respiration sensor. In this case, when the motion sensor detects that a patient is breathing, the ultrasound data being collected at that time is invalid and is therefore ignored. Therefore, under broadest reasonable interpretation, the processor can be configured to ignore ultrasound imaging data if the imaging data are obtained when the respiration sensor (i.e. motion sensor) indicates that the subject is breathing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Feng so as to include a respiration sensor and ignoring the ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing as discloses in Chalana in order to obtain images of the heart that are subject to less motion artifacts. When a person breathes, this introduces motion artifacts into the ultrasonic signal that may distort the ultrasound image such that features such as the endocardial border are more difficult to distinguish. Combining the prior art elements according to known techniques would yield the predictable result of producing an ultrasound images that are not distorted by the breathing of the patient.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “wherein the processor is configured to supply the ultrasound image data to the trained neural network as a frame of the ultrasound image data is created and the display is configured 
In regard to the processor supplying ultrasound image data to the trained neural network, Rothberg discloses "The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part by providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Therefore, the processor can produce ultrasound image data to supply to a multi-layer neural network. In regard to frames, Rothberg discloses "The computing device 1502 may be configured to process the ultrasound data from the ultrasound device 1514 to generate ultrasound images for display on the display screen 1508 [...] As additional ultrasound data is acquired, additional frames or images generated from more-recently acquired ultrasound data are sequentially displayed" [0310]. Since the ultrasound data can be acquired in frames, under broadest reasonable interpretation, the processor can supply the ultrasound image data to the trained neural network (i.e. the multi-layer neural network) as a frame of the ultrasound image is created. 
In regard to the display being configured to simultaneous display the ultrasound image data and the one or more physiological parameters, Rothberg discloses "The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, since the medical parameters can be overlaid onto the ultrasound image, these entities are displayed simultaneously.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches “The ultrasound imaging system of claim 1, wherein the 
In regard to the display being further configured to simultaneously display, Rothberg discloses "The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, since the medical parameters can be overlaid onto the ultrasound image, these entities are displayed simultaneously. In regard to the location of the physical features being identified by the neural network Rothberg discloses "The apparatus of claim 2, wherein the at least one processor is configured to identify the at least one anatomical feature of the subject at least in part as providing the ultrasound image as an input to a multi-layer neural network" [Claim 3]. Since the anatomical feature (i.e. the physical feature) can be identified by the multi-layer neural network, under broadest reasonable interpretation the location of the physical feature is identified.
Rothberg does not teach that the ultrasound image data is data “in which the endocardial border is identified by the neural network”.
Feng teaches that the ultrasound image data is data “in which the endocardial border is identified by the neural network” [Claim 18, 0088, 0027].
In regard to the neural network being trained to identify an endocardial border, Feng discloses “a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is 
In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to identify a location of the structure, under broadest reasonable interpretation, the trained neural network is capable of identifying an endocardial border in the ultrasound image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements so be performed such as ejection fraction. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which may require an intervention. Combining the prior art elements according to known techniques would yield the predictable result of displaying one or more parameters that indicate the functionality of the heart.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches "wherein the processor is further configured to compute the one or more physiological parameters and ultrasound image data […]" [Claim 1]; and “wherein the display is further configured to simultaneously display the one or more physiological parameters and ultrasound image data” [0199]. 
In regard to the processor being configured to compute one or more physiological parameters and ultrasound image data, Rothberg discloses “using at least one computing device comprising at least one processor to perform: […] identifying at least one anatomical feature of the subject in the ultrasound image using an automated image processing technique; and identifying at least one medical parameter of the subject using the identified anatomical feature in the ultrasound image” [Claim 1]. Considering that the processor is within a computing device and at least one medical parameter can be identified (i.e. determined), under broadest reasonable interpretation, the processor is configured to compute one or more physiological parameters and ultrasound data. 
In regard to the display being further configured to simultaneously display the one or more physiological parameters and ultrasound image data, Rothberg discloses "The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Since the medical parameters are overlaid onto an ultrasound image, the parameters are displayed simultaneously with the ultrasound image.
Rothberg does not teach "obtained with a different imaging modality than an imaging modality used to obtain the ultrasound image data provided to the neural network". 

In regard to the ultrasound image data being obtained with a different imaging modality that an imaging modality used to obtain the ultrasound data provided to the neural network, Feng discloses "The system 10 includes a processor 12, a memory 14, a display 16, and a transducer 18. Additional, different, or fewer components may be provided. For example, the system 10 includes a transmit beamformer, receiving beamformer, B-mode detector, Doppler detector, harmonic response detector, contrast agent detector, scan converter, filter, combinations thereof, or other now known or later developed medical diagnostic ultrasound system components" [0077]. Therefore, B-mode and Doppler detectors can be utilized within the system to capture ultrasound data. Additionally, Feng states that “the ultrasound data may be of any type, such as B-mode, flow mode, Doppler mode, contrast agent, harmonic or other ultrasound modes of imaging” [0080]. According to the instant application, a "different imaging modality (B-mode, Doppler, Power Doppler etc.)" can be used (0047). Therefore, since the system of Feng can include a B-mode detector and/or a Doppler detector, under broadest reasonable interpretation, the system can obtain image data from these modalities and therefore can be used by the processor of Rothberg to compute the one or more physiological parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to include ultrasound image data obtained with a different imaging modality as disclosed in Feng in order to assess the flow of blood through the heart. Different imaging modalities provide different information regarding the status of the heart. For example, “the B-mode detector is used to sample a scan line at different times”, while the Doppler detector may be used to estimate velocities along the scan line at different times” [Feng – 0080]. By simultaneously displaying physiological parameters along with ultrasound imaging data obtained with different imaging modalities, the physician can be provided more ultrasonic information 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg does not teach “wherein the ultrasound image data is M-Mode ultrasound image data”.
Feng teaches “wherein the ultrasound image data is M-Mode ultrasound image data” [Claim 1, 0003, 0027, 0026]. 
In regard to M-Mode ultrasound image data, Feng discloses "acquiring M-mode data representing a line within a patient over a range of time" [Claim 1]. Therefore, the ultrasound image data can be M-mode ultrasound image data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the system of Rothberg with the M-mode image data disclosed by Feng in order to obtain one-dimensional data representing the ventricle of the heart. M-mode imaging is an imaging modality that “uses one interrogation beam and captures intensity information or that beam across time” [Feng - 0003]. Additionally, “M-mode images may have high image quality, allowing accurate measurement and capture of subtle motion” of organs such as the moving heart [Feng – 0003]. This modality provides the user with a one-dimensional image of a region of a patient [Feng – 0027]. Since different structures react differently to acoustic energy, the location of specific structures along the scan line can be identified with an M-mode image. Additionally, M-mode scanning may be continuous [Feng – 0026] and therefore it can allow for real-time imaging of structures like the heart. Therefore, in order to visualize a ventricle wall, which is a component of the heart, it would be obvious to utilize M-mode image data in order to obtain accurate measurements of heart motion.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “wherein the one or more physiological parameters include one or more of ejection fraction, fractional shortening, stroke volume and cardiac output” [Claim 7].
In regard to physiological parameters, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. In this case, a medical parameter constitutes a physiological parameter. Therefore, the apparatus disclosed in Rothberg can calculate physiological parameters such as ejection fraction, fractional shortening, stroke volume and cardiac output as the physiological parameter.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches "wherein the processor is configured to compute the one or more physiological parameters […]" [Claim 1, Claim 7]. 
In regard to the processor being configured to compute the one or more physiological parameters, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound 
Rothberg does not teach “over a number of cardiac cycles”.
Feng teaches “over a number of cardiac cycles” [0035]. 
In regard to computing physiological parameter over a number of cardiac cycles, Feng discloses "Once prepared, the M-mode data is integrated over time. For each depth along the line, the M-mode data over a portion of a heart cycle, a plurality of heart cycles, the time represented in a portion of an image, the time represented over an entire image, user set time frame, or other length of time is summed" [0035]. Since multiple heart cycles (i.e. cardiac cycles) can be summed, under broadest reasonable interpretation, the physiological parameters can be calculated for each of these cardiac cycles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to calculate the physiological parameters over a number of cardiac cycles as disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. In order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate physiological parameters over a number of cardiac cycles.
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches “wherein the processor is configured to determine […] the 
In regard to an ultrasound imaging system, Rothberg discloses "A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. 
In regard to determining at least one physiological parameter, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of calculating physiological parameters. 
In regard to a display being configures to display at least one physiological parameter, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, under broadest reasonable interpretation, the display can be configured to display physiological parameters.
Rothberg does not teach that the processor is configured to “determine an average at least one physiological parameter of the one or more physiological parameters over the number of cardiac cycles” or that the display is configured to display “an average of the at least one physiological parameters”.

In regard to determining an average of at least one physiological parameter, Feng discloses "The M-mode data for each depth is summed along the entire image, resulting in the intensity profile or curve shown in the right half of FIG. 3. The intensity profile image gives strong cues about the vertical coordinated of each caliper or structure. Other combination functions may be used, such as an average" [0035]. Since an average function can be applied to the M-mode data and the M-mode data can be used to determine physiological parameters, under broadest reasonable interpretation, the average function can be applied to at least on physiological parameters calculated by the apparatus disclosed by Rothberg. Furthermore, since the M-mode data can be combined with an average function and an intensity profile can be displayed as shown in FIG. 3, under broadest reasonable interpretation, the display can be configured to display an average of at least one physiological parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg so as to display an average of the calculated physiological parameters disclosed in Feng in order to understand how the heart is functioning over time. It is possible that the subject being examined could have a heart arrhythmia or experience a modified heart rate due to external factors (i.e. experiencing fear) and as a result assessing the individual based on one cardiac cycle could provide the physician an inaccurate representation of the heart function. Obtaining ultrasound image data over multiple cardiac cycles can allow for the calculation of an average physiological parameter which would be a better indication of the overall functionality of the heart. Therefore, in order to account for abnormalities such as the ones mentioned above, it would be obvious to calculate an average of the physiological parameters and to subsequently 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Rothberg in further view of Feng. Likewise, Rothberg teaches “wherein the processor is configured to display […] the calculated physiological parameters” [Claim 1, Claim 7, Claim 24, 0199].
In regard to an ultrasound imaging system, Rothberg discloses "A system, comprising an ultrasound device configured to capture an ultrasound image of a subject" [Claim 24]. Since the system contains an ultrasound device that captures an ultrasound image, it represents an ultrasound imaging system. In regard to calculating physiological parameters, Rothberg discloses "The apparatus of claim 1, wherein the at least one medical parameter comprises a medical parameter selected from the group consisting of: an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, and a pulse rate" [Claim 7]. These medical parameters represent physiological parameters and since the processor is capable of identifying at least one medical parameter of the subject at least in part by analyzing the ultrasound image [Claim 1], under broadest reasonable interpretation, the processor is capable of calculating physiological parameters. 
In regard to displaying physiological parameters, Rothberg discloses “The generated medical parameters may be overlaid onto the captured ultrasound image as shown in FIG. 4. As shown, a computing device 404 may display (via an integrated display 406) an ultrasound image 408 and a set of medical parameters 410 overlaid onto the ultrasound image 408" [0199]. Therefore, the physiological (i.e. medical) parameters can be displayed to the physician.

Feng teaches to that “the processor is configured to determine a variance of the one or more physiological parameters” [0073] and that the “display is configured to display the variance of the one or more physiological parameters” [0073]. 
In regard to displaying a variance, Feng discloses "For example, a value of a measure determined based on the location is displayed. One of the measurements of act 40 is provided to the user, or a measurement from the M-mode data (e.g. a variance of intensity) at the location is provided. The value is displayed as text, in a chart, or as part of a table. The value may be labeled such as indicating the parameter represented by the value and the units of measurement. Other information may be displayed, such as other values of measures" [0073]. Since the variance of intensity can be measured and the value may indicate the parameter (i.e. physiological parameter) and provided to the user, under broadest reasonable interpretation, the processor had to have been configured to determine a variance of the one or more physiological parameters in order to the display to be able to display (i.e. via text, a chart, or a table) the variance of the one or more physiological parameters to the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Rothberg such that it can display a variance as disclosed by Feng in order to determine the average squared differences for the physiological parameters from the mean (i.e. average). When the variance is high this indicates that the calculated physiological parameter values are highly variable and may contain outliers and as a result, the measurement may not be as reliable. The variance being low indicates that the calculated physiological parameters are relatively similar to that of the mean. Being able to display the variance would allow the physician to assess how reliable the calculated physiological parameters are. Should the variance be above a certain 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “wherein the processor is configured to: compare the one or more physiological parameters to a threshold and produce a comparison; and trigger an alert based on the comparison” [0255, 0201].
In regard to comparing physiological parameters to a threshold, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. The ejection fraction is an example of a calculated physiological parameter. Thus the computing device (i.e. processor) can compare the one or more physiological parameters, such as the ejection fraction value and can produce a comparison which indicated whether the subject is suffering from congestive heart failure.
In regard to triggering an alert based on the comparison, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g., green) to indicate that the values are within a normal range, a second color (e.g., orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g., red) to indicate that the values are in an abnormal range" [0201]. In order to indicate that the values are within a normal, borderline abnormal or abnormal range, the physiological parameters had to have been compared to a threshold. This color change, under broadest reasonable interpretation, 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “wherein the processor is configured to read the threshold from a patient record” [0179, 0255].
In regard to a patient record, Rothberg discloses "In some embodiments, the method may further include obtaining an ultrasound image containing the target anatomical view of the subject. For example, the ultrasound image may be obtained from an electronic health record of the subject" [0179]. Therefore, patient records can be accessed by the processor of the system. 
In regard to a threshold, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the "computing device may analyze the ultrasound image containing the target anatomical view to identify one or more medical parameters (e.g. an EF of the subject) and use the identified one or more medical parameters (alone or in combination with other information such as medical information of the subject) to generate the diagnosis" [0255], under broadest reasonable interpretation, the processor is configured to read a threshold from the patient record to determine whether or not the patient is suffering from a condition such as congestive heart failure.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “The ultrasound imaging system of claim 1, wherein the processor is configured to: 
In regard to determining additional physiological parameters from a patient record and comparing the one or more physiological parameters to the additional physiological parameters, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject" [0255]. The ejection fraction constitutes a physiological parameter (i.e. a one or more physiological parameter). Furthermore, the other information (i.e. such as the medical information about the subject received in act 1302) under broadest reasonable interpretation, constitutes additional physiological parameters from a patient record because this other information can be combined (i.e. compared) with the information regarding the medical parameter (i.e. the physiological parameter or ejection fraction). Since the computing device (i.e. processor) may combine the information regarding the medical parameters with other information, under broadest reasonable interpretation, the processor can determine additional physiological parameters from a patient record and can compare the one or more physiological parameters (i.e. ejection fraction) to the additional physiological parameters.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg does not explicitly teach “wherein: the processor is configured to determine at least one anatomical measurement of the endocardial border; and the display is configured to display the at least one anatomical measurement”.

In regard to the processor being configured to determine at least one geometric measurement, Feng discloses “The processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. For example, the processor 12 applies a probabilistic model to detect anatomy, to detect locations of anatomy, to determine geometrical relationships, or for other functions” [0088]. Since the processor can utilize a probabilistic model to determine geometrical relationships, under broadest reasonable interpretation, the processor is configured to determine at least one geometric measurement.
In regard to the endocardial border, Feng discloses “a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left  ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal 
In regard to the display being configured to display the at least one geometric measurement, Feng discloses “A display is operable to display an M-mode image of the line with the location indicated by a marker, to display a measurement that is a function of the location, or the display the M-mode image of the line with the marker and the measurement” [0009]. Since the display can display a measurement that is a function of the location (i.e. the endocardial border) under broadest reasonable interpretation, the display is configured to display the at least one geometric measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Rothberg so as to include the geometric measurement of the endocardial border as disclosed in Feng in order to for the physician to be provided with a better understanding of the geometrical relationships present within the heart. The endocardial borders of the chambers of the heart are each associated with a specific geometry including its size and shape. Should the patient experience a deformation of one or more of these chambers (i.e. altering the geometry of the chamber), then the heart may not function properly. Therefore, taking geometric measurements of the endocardial border, would enable the physician to determine whether there are detrimental deformations within the heart of the patient. With these measurements in mind, the physician can develop a treatment plan to restore or otherwise improve the patient’s heart function.
In regard to claim 15, Rothberg teaches “A method of operating a processor in an ultrasound imaging system, the method comprising:” [Claim 11]; “producing ultrasound image data from received ultrasound echo signals; supplying the ultrasound image data to a trained neural network that is 
In regard to a method of operating a processor, Rothberg discloses "A method, comprising: using at least one computing device comprising at least one processor to perform: obtaining an ultrasound image of a subject captured by an ultrasound device" [Claim 11]. Therefore this method includes a processor operating an ultrasound imaging system (i.e. an ultrasound device).
In regard to producing ultrasound image data, Rothberg discloses "obtaining an ultrasound image of a subject captured by an ultrasound device; identifying at least one anatomical feature of the subject in the ultrasound image using an automated image processing technique, and identifying at least one medical parameter of the subject using the identified anatomical feature" [Claim 11]. Since the method utilizes the identified anatomical feature, the location of the physical features in the image data are inherently known. Also since an ultrasound image is obtained, ultrasound echo signals were inherently received. In regard to supplying the ultrasound image data to a trained neural network, Rothberg discloses "The method of claim 11, wherein identifying the at least one anatomical feature of the subject comprises providing the ultrasound image as an input to a multi-layer neural network" [Claim 13]. In regard to a trained neural network, Rothberg discloses "In some embodiments, the App may leverage state-of-the-art machine learning technology, such as deep learning. In these embodiments, the App may employ a trained model, such as a trained neural network, that is configured to generate instructions to provide to the operator" [0006]. A multi-layer neural network is an example of a deep learning technique and since the App can utilize deep learning with a trained model, the multi-layer neural network represents a trained neural network.

In regard to producing an alert, Rothberg discloses "In some embodiments, the computing device may change a color of the medical parameters 410 shown in the display 406 based on the value of the medical parameters. For example, the medical parameters 410 may be displayed in a first color (e.g. green) to indicate that the values are within a normal range, a second color (e.g. orange) to indicate that the values are in a borderline abnormal range, and a third color (e.g. red) to indicate that the values are in an abnormal range" [0201]. Under broadest reasonable interpretation, this color change represents an alert. The orange and red colors indicate that the values are in a borderline abnormal and abnormal range, respectively. These ranges represent threshold amounts. Therefore, under broadest reasonable interpretation, this color change (i.e. alert) is produce if at least one of the one or more physiological parameters varies by more than a threshold amount from a baseline value.

Feng teaches that the trained neural network is configured to “identify an endocardial border” [Claim 18, 0088, 0027] and that the one or more physiological parameters of a subject are computed “based on the endocardial border” [0068, 0070].
In regard to the neural network being trained to identify an endocardial border, Feng discloses “a processor operable to identify a location of the structure from the ultrasound M-mode data and free of user input of any location of any structure along the line” [Claim 18]. Furthermore, Feng discloses “the processor 12 performs machine learning and/or applies one or more machine-learnt algorithms. […] Any classifier may be applied. […] For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian of neural network classifiers” [0088]. A learned neural network classifier is synonymous with a trained neural network classifier. Therefore, the processor can utilize a trained neural network classifier to identify a specific location of a structure from ultrasound M-mode data. In regard to identifying the endocardial border, Feng discloses “The M-mode data corresponds to a displayed image […] The M-mode data represents a one-dimensional region of a patient. The region includes tissue, fluid or other structures. […] The location of the structure along the scan line may be reflected in the M-mode data. For example, the right ventricle internal wall, interventricular septum, left ventricle internal wall, and left  ventricle posterior wall for any given time in the heart cycle may be represented” [0027]. The right and left ventricle of the heart are chambers formed within the endocardial layer of the heart, thus the internal walls of the right and left ventricle constitute endocardial borders (i.e. walls). Since the right and left ventricle internal walls (i.e. endocardial borders) can be represented in the M-mode data and the processor can utilize a neural network classifier to 
In regard to computing one or more physiological parameters of the subject based on the endocardial border, Feng discloses “In act 40, one or more measurements are performed. The measurements rely on the locations determined for the structure. […] Any parameter may be calculated, such as distance, circumference, volume, change, velocity, acceleration, or other anatomy parameter” [0068]. In this case, since the processor 12 can identify the endocardial border (i.e. the structure) and the act 40 (i.e. performed by the processor can perform one or more measurements of parameters, under broadest reasonable interpretation one or more physiological parameters can be computed from the endocardial border. Furthermore, Feng discloses “Other measurement values may be calculated. For example, one or more distances are used in estimating a volume, such as LV (i.e. left ventricle) end diastolic volume (LVEDV), and LV end systolic volume (LVESV). The difference in volume is determined as the LV ejection fraction (LVEF)” [0070]. Therefore, physiological parameters, such as ejection fraction, can be determined based on the measurements of the identified endocardial border.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of operating a processor in an ultrasound imaging system of Rothberg so as to identify the endocardial border as disclosed in Feng in order to compute physiological parameters that relate to heart function. The chambers of the heart (i.e. the right/left atria and right/left ventricle) are found within the endocardial layer of the heart and are each associated with an endocardial border (i.e. wall). Being able to identify the endocardial borders within the heart would allow for different measurements and calculations to be performed such as ejection fraction. This parameter represents the stroke volume (i.e. the volume of blood ejected from the left ventricle during heart contraction or the difference between the LVEDV and the LVESV) divided by the LVEDV. If the calculated ejection fraction is low, then this can be indicative of an abnormality within the heart which 
The combination of Rothberg and Feng does not teach “receiving signals from a respiration sensor and ignoring ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing”.
Chalana teaches “receiving signals from a respiration sensor and ignoring ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing” [0087, 0086].
In regard to receiving a signal from a respiration sensor, Chalana discloses “A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.
In regard to and ignoring ultrasound imaging data if the imaging data are obtained when the respiration sensor indicates that the subject is breathing, Chalana discloses “A motion sensor (not shown) in a transceiver 10 detects whether or not a patient breathes and should therefore ignore the ultrasound data being collected at the time due to errors in registering the 3-dimensional scan lines with each other” [0086]. As established previously, the motion sensor constitutes a respiration sensor. In this case, when the motion sensor detects that a patient is breathing, the ultrasound data being collected at that time is invalid and is therefore ignored. Therefore, under broadest reasonable interpretation, the processor can be configured to ignore ultrasound imaging data if the imaging data are obtained when the respiration sensor (i.e. motion sensor) indicates that the subject is breathing. 

In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining one or more of the threshold amount and the baseline value based on a previous physiological parameter computed for the subject” [0255].
In regard to a threshold, Rothberg discloses "For example, the computing device may determine an ejection fraction of the subject by performing acts 1202, 1204, and/or 1206 and compare the resulting ejection fraction value with a threshold to determine whether the subject is likely suffering from congestive heart failure" [0255]. Since the ejection fraction (i.e. a physiological parameter) can be compared to a threshold, a threshold amount had to be defined. Additionally, Rothberg discloses "In some embodiments, the computing device may analyze the ultrasound image containing the target anatomical view to identify one or more medical parameters (e.g. an EF of the subject) and use the identified one or more medical parameters (alone or in combination with other information such as medical information of the subject) to generate the diagnosis" [0255]. Since the computing device can utilize one or more medical parameters in combination with other information such as medical information of the subject to generate the diagnosis, under broadest reasonable interpretation, this 
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining the baseline value based on at least one of the subject's race, age, sex and previous medical history” [0177]. 
In regard to determining a baseline value based on at least one of the subject’s race, age, sex and previous medical history, Rothberg discloses "The method may include receiving medical information about a subject. Example medical information about a subject includes: heart rate, blood pressure, body surface area, age, weight, height, and medication being taken by the subject" [0177]. Since the method can receive the age of the subject, under broadest reasonable interpretation, this medical information can be used to determine a baseline value for the physiological parameters of interest.
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “further comprising: determining the threshold amount based at least one of the subject's race, age, sex and previous medical history” [0177, 0201]. 
In regard to determining the threshold amount based on at least one of the subject's race, age, sex and previous medical history, Rothberg discloses "The method may include receiving medical information about a subject. Example medical information about a subject includes: heart rate, blood pressure, body surface area, age, weight, height, and medication being taken by the subject" [0177]. Since the method can receive the age of the subject under broadest reasonable interpretation, this . 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg" and Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” as applied to claims 1-13 and 15-18 above, and further in view of Vaezy et al. US 20050038340 A1 “Vaezy”.
In regard to claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Chalana teaches “signals from the respiration sensor” [0087].
In regard to receiving signals from a respiration sensor, Chalana discloses “A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.
The combination of Rothberg, Feng and Chalana does not teach “to determine start and stop points in the ultrasound image data based on the signals from the respiration sensor”.
Vaezy teaches “to determine start and stop points in the ultrasound image data based on the signals from the respiration sensor” [0067].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Feng and Chalana so as to include the start and stop points in the ultrasound image data as disclosed in Vaezy in order to obtain ultrasound data when the patient is not breathing. Patient breathing can cause movement within the heart that distorts and/or adds noise to an ultrasound image. By starting the collection of ultrasound image data when the patient is not breathing, the ultrasound data is less prone to noise and can therefore yield an ultrasound image that is clearer. Likewise, the stop point can be reached when a breath is detected by 
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Chalana teaches “receiving signals from a respiration sensor” [0087].
In regard to receiving signals from a respiration sensor, Chalana discloses “A motion sensor detects whether or not a patient is breathing and therefore whether or not data being collected is valid” [0087]. In this case, since the motion sensor can detect whether or not the patient is breathing, under broadest reasonable interpretation, the motion sensor constitutes a respiration sensor that can receive signals indicating whether or not the patient is respiring.
The combination of Rothberg, Feng and Chalana does not teach “determining start and stop points in the ultrasound image data based on the signals from the respiration sensor”.
Vaezy teaches “determining start and stop points in the ultrasound image data based on the signals from the respiration sensor” [0067].
In regard to determining start and stop points in the ultrasound image data based on the signals from the respiration sensor, Vaezy discloses “Ultrasound imaging machine 216 provide the synchronization signal to an HIFU control and electrical energy generating system 218, as discussed above. The remaining component in FIG. 22 is a physiological information acquisition section 220, which enables synchronization of the imaging and HIFU therapy with physiological activity, such as respiration or cardiac activity (provided by an electrocardiogram system – not shown). Use of the physiological information avoids problems associated with movement of the patient’s body due to physiological activity. For example, 3D imaging and HIFU therapy can be controlled so that they are implemented only at the end of expiration in the breathing cycle, since motion of the patient is more repeatable than at mid inspiration. A physiological sensor such as a respiration detector (not shown), which is well known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Feng and Chalana so as to include the start and stop points in the ultrasound image data as disclosed in Vaezy in order to obtain ultrasound data when the patient is not breathing. Patient breathing can cause movement within the heart that distorts and/or adds noise to an ultrasound image. By starting the collection of ultrasound image data when the patient is not breathing, the ultrasound data is less prone to noise and can therefore yield an ultrasound image that is clearer. Likewise, the stop point can be reached when a breath is detected by the respiration sensor and therefore, ultrasound imaging can be stopped. . Combining the prior art elements according to known techniques would yield the predictable result of acquiring ultrasound data that is less subject to motion artifacts.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360411 A1 "Rothberg", Feng US 20110021915 A1 "Feng" and Chalana et al. US 20060025689 A1 “Chalana” as applied to claims 1-13 and 15-18 above, and further in view of Sharma et al. US 20120134576 A1 “Sharma” and Savord et al. US 20060270934 A1 “Savord”.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Rothberg teaches “wherein the trained neural network is configured to receive an image” [0006].

The combination of Rothberg, Feng and Chalana does not teach that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained, and to produce an output data set marking two most likely location of the endocardial border in each image pixel data column”.
Sharma teaches that the received image as “having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained” [0146].
In regard to the image having a number of pixel data columns that is equal to that of a plurality of images with which the neural network was trained, Sharma discloses “In order to normalize the size of training and test images, we resize each image to 256 x 256 pixels. For the column vector computation before the first stage for classification and the shape descriptors matrix computation, we use the values of R=10, S=24, m=RS=240 for all the training images as well as the test image” [0146]. In this case the test images constitute images that can be input into the neural network once it has been trained using the training images. In this case, since the training and testing images are each resized such that they are 256 x 256 pixels, under broadest reasonable interpretation, the image received by the trained neural network (i.e. the test image) can have a number of pixel data columns that is equal to that of the plurality of images with which the neural network was trained.

The combination of Rothberg, Feng, Chalana and Sharma does not teach “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column”.
Savord teaches “to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column” [0042, FIG. 14].
In regard to producing an output data set marking two most likely locations of the endocardial border in each image pixel data column, Savord discloses “In accordance with a further aspect of the present invention, the treatment location information is merged with the three dimensional ultrasonic image data to visually mark the treatment locations on the endocardial wall as shown by the circular markers 92, 94 in FIG. 14” [0042]. In this case, in order to visually mark the treatment locations on the endocardial wall (i.e. the endocardial border), under broadest reasonable interpretation, an output data set marking two most likely location of the endocardial border in each image pixel data column corresponding to the received (i.e. test) image had to have been produced. Therefore, under broadest reasonable interpretation, the trained neural network of Rothberg can be configured such that an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Feng, Chalana and Savord so as to produce an output data set marking two most likely locations of the endocardial border in each image pixel data column as disclosed in Savord in order to allow the endocardial border to be visualized. By marking the endocardial border, the features of the heart can be more easily observed. Combining the prior art elements according to known techniques would yield the predictable result of marking the endocardial border.
Response to Arguments
Applicant’s arguments, see Remarks page , filed 01/25/2021, with respect to the objectionclaims have been fully considered and are persuasive given the applicant’s amendment to claim 10. Therefore, the objections to the claims in the final office action filed on 10/27/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page , filed 01/25/2021, with respect to the rejection of claim 13 under 35 U.S.C. 112(a) have been fully considered and are persuasive given the amendment to claim 13. Therefore, the rejection of claim 13 under 35 U.S.C. 112(a) in the final office action filed on 10/27/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 8-9, filed 01/25/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chalana et al. US 20060025689 A1 “Chalana”, Sharma et al. US 20120134576 A1 “Sharma” and Savord et al. US 20060270934 A1 “Savord” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
: 
Amir US 20100232665 A1 “Amir”;
An et al. US 20130116578 A1 "An";
White US 20070196005 A1 “White”.
Amir is pertinent to the applicant’s disclosure because it involves “A method comprising: receiving digital pixel data corresponding to one or more M-mode images depicting at least a portion of an anatomical part […]” [Claim 1].
An is pertinent to the applicant’s disclosure because “In some examples, the physiological sensor 3015 can include a respiration sensor that provides a signal representative of respiration of the subject” [0184].
White is pertinent to the applicant’s disclosure because “the respiration signal can be used to exclude from the trace process data that may not represent heart wall motion. When the subject is breathing, the M-mode data can be corrupted due to the additional non-cardiac motion, which can make wall detection more difficult. Using the respiration signal, data representing the region over the respiration event can be excluded from the trace process” [0092].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793           

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793